Citation Nr: 9911753	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  94-28 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.  

2.  Entitlement to service connection for pseudofolliculitis 
barbae.   


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel
REMAND

The appellant had active military service from July 1980 to 
July 1983.  He contends that his current left shoulder 
disability, which requires injections for relief of 
increasing pain, is related to a left shoulder injury he 
sustained during basic training while on active military 
duty.  He also claims that he has problems with 
pseudofolliculitis barbae, which first began in service when 
he was required to shave close each day.  

Review of the appellant's service medical records reveals 
that he was treated on two occasions for left shoulder 
disability, the first time in August 1980 for a contusion of 
the left shoulder after being hit with a pupil stick in basic 
training, and then again in December 1980 for pain in the 
left shoulder without fracture or dislocation shown on X-ray.  
The service medical records also show that the appellant was 
treated in December 1980, September 1981, and April 1983 for 
bumps on his face that were diagnosed as pseudofolliculitis 
barbae.  Neither a left shoulder disability nor 
pseudofolliculitis barbae was noted to be present at the 
appellant's January 1980 enlistment medical examination.  

Following service, the appellant was seen at a VA medical 
facility in September 1984 for left shoulder pain.  At that 
time, he gave a history of injuring his left shoulder in 
service, which had resulted in dislocations of the shoulder 
on two occasions, the most recent having been one year 
before.  The appellant was seen in February 1985 for a 
complaint of his left shoulder having gone out of joint as a 
result of injuring it doing karate exercises, and he 
underwent closed reduction of the due to an anterior 
dislocation of the shoulder.  In May 1992, he was reported to 
have a six year history of spontaneous dislocation of the 
left shoulder.  In August 1993, acute bursitis of the left 
shoulder was diagnosed.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Veterans 
Appeals (Court) has held that when the Board believes the 
medical evidence of record is insufficient it may supplement 
the record by ordering a medical examination.  Colvin v. 
Derwinski, 1 Vet.App. 171 (1991).  Therefore, in order to 
obtain additional medical evidence and to insure that the 
appellant receives his procedural due process rights and fair 
process rights, the Board finds that the claims must be 
remanded for the following actions:  

1.  The RO should schedule the appellant for a 
VA orthopedic examination to determine the 
nature of all left shoulder disorders.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify all current left shoulder 
disorders and to express an opinion as to 
whether it is as likely as not that the 
appellant has a left shoulder disorder that had 
its origin in service.  The examiner should 
provide a complete rationale for all 
conclusions reached.  

2.  The RO should schedule the appellant for a 
VA dermatologic examination to determine 
whether the appellant has pseudo-folliculitis 
barbae and, if so, whether it is as likely as 
not that the disorder had its origin in 
service.  The claims folder and a copy of this 
remand must be made available to and reviewed 
by the examiner prior to the examination, and 
he should provide a complete rationale for all 
conclusions reached.  

3.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

4.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet.App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner.  

After the above requested actions have been completed, the RO 
should review the appellant's claims.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process and fair process rights.  No opinion, either legal or 
factual, is intimated by this REMAND either as to the merits 
of the appellant's claims or of the RO's adjudication of 
those claims.  No additional action is required by the 
appellant until he receives further notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  


